Order, Family Court, New York County (Mary Bednar, J.), entered December 10, 1993, which committed respondent to a period of six months incarceration for his willful failure to pay child support pursuant to a Family Court order issued on April 14, 1989, unanimously affirmed, without costs.
Jurisdiction was properly vested in the Family Court since respondent received the requisite notice and warning pursuant to Family Court Act § 453 (b). Having failed to object to the Hearing Examiner’s order within the statutorily prescribed 30 days, respondent has waived his right to appellate review of the order (Family Ct Act § 439 [e]; Matter of Werner v Werner, 130 AD2d 754). In any case, the Family Court Judge was clearly authorized to adopt the findings and order of the Hearing Examiner without holding a new hearing (Family Ct Act §439 [e]). Finally, petitioner established by clear and convincing evidence that respondent had willfully failed to comply with the child support order (Family Ct Act § 454 [3] [a]). Concur—Ellerin, J. P., Kupferman, Asch and Rubin, JJ.